Exhibit 10.2

ON SEMICONDUCTOR CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

ON Semiconductor Corporation, a Delaware Corporation, (“Company”) hereby grants
to                      (“Grantee”), a Participant in the ON Semiconductor
Corporation Amended and Restated Stock Incentive Plan, as amended from
time-to-time (“Plan”), a Restricted Stock Units Award (“Award”) for Units
(“Units”) representing shares of the common stock of the Company (“Stock”). This
agreement to grant Stock Units (“Grant Agreement”) is made effective as of the
5th day of March, 2018 (“Grant Date”).

RECITALS

A.    The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain employees, officers, and non-employee Directors of, and
Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B.    Under the Plan, the Board has delegated its authority to administer the
Plan to the Compensation Committee of the Board (“Committee”).

C.    The Committee has approved the granting of Units to the Grantee pursuant
to the Plan to provide an incentive to the Grantee to focus on the long-term
growth of the Company.

D.    To the extent not specifically defined herein or in the Grantee’s
employment agreement or comparable agreement, as amended from time to time
(“Employment Agreement”), all capitalized terms used in this Grant Agreement
shall have the meaning set forth in the Plan unless a contrary meaning is set
forth in the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1.    Grant of Units. The Company hereby grants to the Grantee a Restricted
Stock Units Award for                      Units, representing the right to
receive the same number of shares of the Company’s Stock, subject to the terms
and conditions in this Grant Agreement. This Award is granted pursuant to the
Plan and its terms are incorporated by reference.

2.    Vesting of Units. The Units will vest in accordance with the schedule
below, subject to paragraph 3 hereof and the Plan:

2.1                          Units will vest on March 5, 2019;

 

1



--------------------------------------------------------------------------------



2.2    An additional                      Units will vest on March 5, 2020; and

2.3    The final                      Units will vest on March 5, 2021.

3.    Termination of Employment or Services.

3.1    General. Subject to the provisions of paragraph 3.2 below, if the Grantee
terminates employment with the Company for any reason (including upon a
termination for Cause), or otherwise ceases to perform services for the Company,
any Units that are not vested under the schedule in paragraph 2 above will be
canceled and forfeited as of the date of termination of employment or service.

3.2    Change in Control. In the event the Company terminates the Grantee’s
employment without Cause (including a deemed termination for Good Reason, if
applicable for this Grantee, as defined in Grantee’s employment agreement or
similar document) within two (2) years following a Change in Control, then the
unvested portion of the Units shall become immediately vested. The vesting date
for any Units that vest pursuant to this provision shall be the date of the
Grantee’s termination of employment pursuant to this provision.

4.    Time and Form of Payment. Subject to the provisions of this Grant
Agreement and the Plan, as the number of Units vest under paragraph 2 or under
paragraph 3 above, as the case may be, the Company will deliver to the Grantee
the same number of whole shares of Stock, rounded up or down. Notwithstanding
the preceding, the Company must deliver the shares within 15 days of the
applicable vesting date.

5.    Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

6.    Adjustments. In the event of a stock dividend or in the event the Stock
shall be changed into or exchanged for a different number or class of shares of
stock of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

7.    Delivery of Shares. No shares of Stock shall be delivered under this Grant
Agreement until (i) the Units vest in accordance with the schedule set forth in
paragraph 2 above or pursuant to paragraph 3 above, as the case may be;
(ii) approval of any governmental authority required in connection with the
Grant Agreement, or the issuance of shares thereunder, has been received by the
Company; (iii) if required by the Committee, the Grantee has delivered to the
Company documentation (in form and content acceptable to the Company in its sole
and absolute discretion) to assist the Company in concluding that the issuance
to the Grantee of any share of Stock under this Grant Agreement would not
violate the Securities Act of 1933, as amended (the “Securities Act”), or any
other applicable federal, state or local securities or other laws or
regulations; (iv) the Grantee has complied with paragraph 13 below of this Grant
Agreement in order for the proper provision for required tax withholdings to be
made; and (v) the Grantee

 

2



--------------------------------------------------------------------------------



has executed and returned this Grant Agreement to the Company (which, in the
case of a Grant Agreement provided to the Grantee in electronic format, requires
that the Grantee click the “ACCEPT” button). This Grant Agreement must be
executed no later than the date eleven (11) months from the Grant Date, which is
through and including the normal close of business of the Company for its
headquarters location in Phoenix, Arizona on February 5, 2019.

8.    Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act or any other applicable
federal, state or local securities laws or regulations.

9.    Voting and Other Stockholder Related Rights. The Grantee will have no
voting rights or any other rights as a stockholder of the Company (e.g., no
rights to cash dividends) with respect to nonvested Units until the Units become
vested and the Company issues shares of Stock to the Grantee.

10.    Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Grant Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Grantee by the Company or an Affiliate, or upon deposit in
the U.S. Post Office or foreign postal service, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

10.1    Description of Electronic Delivery. The Plan documents – which may
include but do not necessarily include the Plan, a grant notice, this Grant
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders – may be delivered to the Grantee
electronically. In addition, the Grantee may deliver electronically any grant
notice and this Grant Agreement to the Company or to such third party involved
in administering the Plan as the Company may designate from time-to-time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

10.2    Consent to Electronic Delivery. The Grantee acknowledges that the
Grantee has read paragraph 10.1 above of this Grant Agreement and consents to
the electronic delivery of the Plan documents and any grant notice, as described
in paragraph 10.1. The Grantee acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Grantee by contacting the Company by telephone or in writing.

11.    Administration. This Grant Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan and decisions of the

 

3



--------------------------------------------------------------------------------



majority of the Committee with respect thereto and to this Grant Agreement shall
be final and binding upon the Grantee and the Company. In the event of any
conflict between the terms and conditions of this Grant Agreement and the Plan,
the provisions of the Plan shall control.

12.    Continuation of Employment or Services. This Grant Agreement shall not be
construed to confer upon the Grantee any right to continue employment with, or
to provide services to, the Company and shall not limit the right of the
Company, in its sole and absolute discretion, to terminate the employment or
services of the Grantee at any time.

13.    Responsibility for Taxes and Withholdings. The Grantee acknowledges that,
regardless of any action the Company or the Grantee’s actual employer
(“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Grantee’s participation in the Plan and legally applicable to the
Grantee (“Tax-Related Items”), the ultimate liability for all Tax-Related Items
is and remains the Grantee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Grantee further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Units, including the grant of the Units, the vesting of Units, the
conversion of the Units into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired at vesting and the receipt
of any dividends and/or dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Units to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event, the Grantee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company or the Employer, or their respective agents, to
withhold all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, subject to any
restrictions provided by the Committee prior to the vesting of the shares, the
Grantee authorizes the Company and/or the Employer, or their respective agents,
to satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer;
(ii) withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization); or (iii) personal check or other cash equivalent acceptable to
the Company.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or such greater amounts not to exceed the maximum statutory rate
necessary, in the applicable jurisdiction, to satisfy federal, state, and local
withholding tax requirements (but only if withholding at a rate greater than the
minimum statutory rate will not result in adverse financial accounting

 

4



--------------------------------------------------------------------------------



consequences). In the event that the Company withholds an amount for Tax-Related
Items that exceeds the maximum withholding amount under applicable law, the
Grantee shall receive a refund of such over-withheld amount in cash and shall
have no entitlement to an equivalent amount in Stock. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Stock as
described herein, for tax purposes, the Grantee shall be deemed to have been
issued the full number of shares of Stock subject to the Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items due as a result of the Grantee’s participation in
the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

14.    Amendments. Unless otherwise provided in the Plan or this Grant
Agreement, this Grant Agreement may be amended only by a written agreement
executed by the Company and the Grantee.

15.    Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein or therein. To the
extent contemplated herein or therein, the provisions of any grant notice and
this Grant Agreement shall survive any settlement of the Award and shall remain
in full force and effect.

16.    Severability. If one or more of the provisions of this Grant Agreement
shall be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby and the invalid, illegal or unenforceable
provisions shall be deemed null and void; however, to the extent permissible by
law, any provisions which could be deemed null and void shall first be
construed, interpreted or revised retroactively to permit this Grant Agreement
to be construed so as to foster the intent of this Grant Agreement and the Plan.

17.    Counterparts. Any grant notice and this Grant Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

18.    Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware.

For purposes of litigating any dispute that arises under this grant or this
Grant Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Arizona, agree that such litigation shall be conducted in the
courts of Maricopa County, Arizona, or the federal courts for the United States
for the District of Arizona, where this grant is made and/or to be performed.

 

5



--------------------------------------------------------------------------------



19.    Other. The Grantee represents that the Grantee has read and is familiar
with the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

20.    Section 409A Compliance. Section 409A of the Code imposes an additional
20% tax, plus interest, on payments from “non-qualified deferred compensation
plans.” Certain payments under this Grant Agreement could be considered to be
payments under a “non-qualified deferred compensation plan.” The additional 20%
tax and interest do not apply if the payment qualifies for an exception to the
requirements of Section 409A or complies with the requirements of Section 409A.
The Company believes, but does not and cannot warrant or guaranty, that the
payments due pursuant to this Grant Agreement qualify for the short-term
deferral exception to Section 409A as set forth in Treasury Regulation
Section 1.409A-1(b)(4). Notwithstanding anything to the contrary in this Grant
Agreement, if the Company determines that neither the short-term deferral
exception nor any other exception to Section 409A applies to the payments due
pursuant to this Grant Agreement, to the extent any payments are due on the
Grantee’s termination of employment, the term “termination of employment” shall
mean “separation from service” as defined in Treasury Regulation
Section 1.409A-1(h). In addition, if Grantee is a “specified employee” (as
defined in Treasury Regulation Section 1.409A-1(i)) and any payments due
pursuant to this Grant Agreement are payable on the Grantee’s “separation from
service,” then such payments shall be paid on the first business day following
the expiration of the six month period following the Grantee’s “separation from
service.” This Grant Agreement shall be operated in compliance with Section 409A
or an exception thereto and each provision of this Grant Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or to qualify
for an applicable exception. The Grantee remains solely responsible for any
adverse tax consequences imposed upon the Grantee by Section 409A.

21.    Confidentiality. The Grantee acknowledges and agrees that the terms of
this Grant Agreement are considered proprietary information of the Company. The
Grantee hereby agrees that Grantee shall maintain the confidentiality of these
matters to the fullest extent permitted by law and shall not disclose them to
any third party. If the Grantee violates this confidentiality provision, without
waiving any other remedy available, the Company may revoke this Award without
further obligation or liability, and the Grantee may be subject to disciplinary
action, up to and including the Company’s termination of the Grantee’s
employment for Cause. This Grant Agreement does not limit the Grantee’s ability
to communicate with any government agencies regarding matters within their
jurisdiction or otherwise participate in any investigation or proceeding that
may be conducted by any government agency, including providing documents or
other information, without notice, to the government agencies. Nothing in this
Grant Agreement shall prevent the Grantee from disclosing confidential
information or trade secrets that: (i) is made: (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. In
the event that the Grantee files a lawsuit alleging retaliation by the Company
for reporting a suspected violation of law, the Grantee may disclose
confidential information or trade secrets related to the suspected violation of
law or alleged retaliation to the

 

6



--------------------------------------------------------------------------------



Grantee’s attorney and use the confidential information or trade secrets in the
court proceeding if the Grantee or the Grantee’s attorney: (i) files any
document containing confidential information or trade secrets under seal; and
(ii) does not disclose the confidential information or trade secrets, except
pursuant to court order. The Company provides this notice in compliance with,
among others, the Defend Trade Secrets Act of 2016.

22.    Appendix. Notwithstanding any provisions in this Grant Agreement, the
grant of the Units shall be subject to any special terms and conditions set
forth in any appendix (or any appendices) to this Grant Agreement for the
Grantee’s country (the “Appendix”). Moreover, if the Grantee relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Grantee, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or facilitate the administration of the Plan. The
Appendix constitutes part of this Grant Agreement.

23.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. Further, the Award and profits under this Grant
Agreement are subject to the Company’s compensation recovery policy or policies
(and related Company practices) as such may be in effect from time-to-time,
whether or not such policies were adopted in response to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and
similar or related laws, rules and regulations. In addition to the Company’s
compensation recovery policy or policies, and notwithstanding anything in the
Plan or any Employment Agreement to the contrary, the Company may require the
Grantee to forfeit all or a portion of any unvested Units and any shares of
Stock delivered pursuant to this Grant Agreement if: (i) the Grantee’s
employment is terminated for Cause; or (ii) the Committee, in its sole and
absolute discretion, determines that the Grantee engaged in serious misconduct
that results or might reasonably be expected to result in financial or
reputational harm to the Company. Grantee agrees to fully cooperate with the
Company in assuring compliance with the provisions of this Section 23 and such
compensation recovery policies and the provisions of applicable law, including,
but not limited to, promptly returning any compensation subject to recovery by
the Company pursuant to the provisions of this Section 23, such policies and
applicable law.

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

7



--------------------------------------------------------------------------------



ON SEMICONDUCTOR CORPORATION

By:

 

 

 

Tobin Cookman

 

Senior Vice President, Human Resources

 

Assistant Compliance and Ethics Officer

GRANTEE

By:

 

 

Name:

 

 

Title:

 

 

 

8